DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 7/21/21.  Claims 1-10, 12 and 15 are cancelled; claims 11, 13, 17 are amended; claims 11, 13-14 and 16-21 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The amended limitations requiring “a center of gravity of the club head is located toe-ward of the plurality of external ribs” from a top view is not described in the specification as originally filed. Applicant points to Fig. 2 for support, however, the CG is clearly heel-ward of external rib 220. The detailed description does not provide support for this limitation, and does not provide see paragraph [0022] discussing the CG position toe-ward of “the face center”, but not the external ribs. The specification teaches wherein “at least one external rib 200” may be provided. However, in removing external rib 220, the club CG will clearly be moved heel-ward and it is unclear where the club CG would be positioned. But again, applicant’s purported support comes from Fig. 2, which shows three external ribs, including toe-ward external rib 220; see also claim 14 requiring the external ribs to converge, indicating the claimed external ribs include toe ward rib 220. Claims 13-14 and 16-21 are rejected based on their dependency to 11. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 11, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913) and further in view of Tavares et al. (US Pub. No. 2008/0248895).
As per claims 11 and 20-21, Fig’s 18-21 of Antonious  teach a hollow-type golf club head 600 (“metalwood”) that, when oriented in a reference position, comprises: a striking wall 620; a sole portion; a top portion 622 having an exterior surface and an interior surface; a hosel extending from the top portion and defining a hosel axis; a plurality of external ribs 640 located on the exterior surface of the top portion 622, the plurality of external ribs each being generally elongate in a front-to-rear direction (column 5, lines 23-32).

Antonious teaches wherein the external ribs are spaced apart an inherent distance (Fig.’s 18, and 21), but does not expressly disclose is numeric value, and therefore does not expressly teach spacing D2 of between 12 and 18mm as claimed. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Additionally, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions determine the club cg and inertial properties of the club. Antonious teaches wherein improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  As extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. The distance between the external ribs will have more effect on the clubs’ MOI than CG since they are generally centered about a CG axis. Indeed, the inertia about the vertical axis is significantly affected. If the distance D2 is too small, MOIz is not increased sufficiently and the club will lack forgiveness (i.e. resistance to twisting of the face for off-center hits). However, if the interval is too large, the MOIz will be too large and the club will be hard to swing and feel too bulky. Although one ordinary skill in the art would possess this knowledge, examiner further cites to Hirano (US Pub. No. 2010/0304888) at paragraph [0110] and Stokke (US Pub. No. 2017/0021239) at paragraph [0063] as extrinsic evidence substantiating the known influences of MOI. With this knowledge, one ordinary skill in the art would have found it obvious to optimally scale the distance between the ribs via routine experimentation, including with the claimed range of 12-18mm for D2, for the expected purpose of adding forgiveness to the golf club my minimizing twisting on off center hits, but not excessive MOIz since this would produce an awkward golf club. 
Lastly, in a top view, Antonious inherently comprises a club CG but does not expressly disclose its general position or relation with respect to the external ribs, and therefore does not Id. The proposed modification is considered to have a reasonable expectation of success since there are several known manufacturing techniques for adding mass/weights to a club as discussed by Tavares et al. at paragraph [0057]. Such modification comports with Antonious, which teaches recognizes that club CG can be used “to produce desired feel and improve performance characteristics” (column 3, lines 1-10) One ordinary skill in the art would further understand that the amount of fade bias is directly proportional to the overall weight of the added weights at the toe position. Positioning the CG at the extreme toe position, toe-ward of the external ribs of Antonious, using weights as discussed by Tavares et al, would be easily accomplished via routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Heavy weights (e.g. tungsten) or additional weights would achieve these feat. Such weighting techniques are very well known corrective methods for players with duck hook and pull flight patterns. 
As per claim 16, Antonious does not expressly teach wherein the external ribs are spaced rewaradly by a distance D3 from the claimed central apex, wherein D3 distance is 10 mm or greater. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions effectuate the club cg and inertial properties of the club. Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, one ordinary skilled in the golfing art at the time of applicant’s invention would expect that moving the ribs offset from the face, including within the claimed range of D3, would move club cg rearward, which would advantageously increase launch angle.  It will also permit more flexing of the face since the crown is not as rigid at the face-crown intersection. Supplemental to this, secondary reference Kusomoto teaches rearward offset for crown ribs R1 (Fig. 4, paragraph [0084]), R2’ (Fig. 20; paragraph [0119]) that teach the claimed D3. Though rib 10, 120’ is formed on the interior crown surface in Kusomoto, the structural significance of the offset is equally applicable to external ribs. As Kusomoto teaches, the rear offset D3 ensures that “plate member 106 is allowed to deflect at the time of impact to thereby enhance the repulsive force” (paragraph [0119]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Similarly, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  One ordinary skill in the art would recognize that golf club rib positions and size/mass effectuate the club cg and inertial properties of the club. Notably, Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resists unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, positioning the CG a distance D4 as claimed will expectantly provide increased inertia of the golf club such that off-center caused face twisting will be reduced. Moreover, the club cg position can be positioned at a location that suits the individual swing of the golfer. To select a an optimal distance D4, including distances at least as great as 30% of the club head depth as claimed would have been obvious to position the club cg at a desired location suitable for certain swing characteristics. Specifically, one ordinary skilled in the golfing art at the time of applicant’s invention would expect that moving the ribs offset from . 
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913) and further in view of Tavares et al. (US Pub. No. 2008/0248895), or, in the alternative, further in view of Takechi (US Pub. No. 2016/0332042).
As per claim 13, the combined teachings of Antonious and Kusomoto inherently provide a distance between the internal rib and the plurality of external ribs (i.e. distance D1).  Regarding the claimed value of D1, it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Additionally, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions (i.e. crown, sole, forward, rear), orientation (i.e. front to back, toe to heel), and thickness/weight serve to effectuate the club cg and inertial properties of the club. Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement 
In the alternative, examiner cites to Takeshi for its express teaching of spacing distances D1 between internal and external ribs greater than 4 mm (paragraphs [0047], [0048] – S1, S2 “may be 5 mm or more and to be 40 mm or less”). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to provide distances at least as great as 4 mm therebetween to improve the stability of the golf club at impact by increasing the club inertia in the heel to toe direction. Although Takeshi’s ribs are positioned on the sole portion, one ordinary skill in the art would recognize that inertia in the heel to toe direction is dependent on the front to rear mass, which Takeshi and Antonious each teach ribs extending front to rear. 

6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913) and further in view of Tavares et al. (US Pub. No. 2008/0248895), or, in the alternative, further in view of Tom (US Pat. No. 6,319,148). 
As per claims 14-15, the positioning of the ribs and the total number of ribs is considered to be obvious design choice in the golf club art based on the club designer’s desired CG location In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, at the time of applicant’s filing date, one ordinary skill in the golfing art would have found it obvious to position the ribs in the manner as claimed, and adding one additional rib, for the expected and desired result of increasing forgiveness due to large MOI and a rearward cg position. Rearward CG is desirable for many players due to its high launch conditions and spin rates. 
In the alternative, examiner cites to tertiary reference Tom, directed to the analogous art of golf club heads with rib portions, which teaches such features as converging ribs as claimed, and three total ribs, to be known in the art (Fig. 5 – ribs 62, Column 8, lines 1-29). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to converge the ribs in the rearward direction, and add an additional rib, for the expected purpose of . 


7.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913) and further in view of Tavares et al. (US Pub. No. 2008/0248895), or, in the alternative, further in view of Erickson et al. (US Pub. No. 2008/0051219) 
As per claims 17 and 19, Antonious inherently teaches an Izz passing through the club CG, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Similarly, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  One ordinary skill in the art would recognize that golf club rib positions and size/mass effectuate the club cg and inertial properties of the club. Notably, Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resists unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 
Similarly, Antonious inherently teaches a golf club volume, but does not expressly disclose this numeric value. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Antonious teaches wherein the golf club relates to a “metalwood type golf club head” (column 1, lines 5-8). One ordinary skill in the art would recognize drivers to encompass and overlap with a “metalwood type golf club head”.  At the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to scale up the volume to be no less than 360cc for expected and desirable purpose of increasing the club sweet-spot and making the club more forgiving. Similarly, via routine experimentation, a high volume metalwood, e.g. over 360cc, can be achieved as volume is well known result effective for club MOI. 
In the alternative, examiner cites to Erickson et al., for its express teaching of Izz being no less than 4600 g*cm2 and volume greater than 360 cc (Fig.’s 9-10; paragraphs [0096], [0100]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to design the club volume and inertia within the ranges taught by Erickson et al, as both references are . 

Response to Arguments
8.	Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. Applicant argues that the application of In re Rinehart is irreverent. Examiner respectfully disagrees. Just as optimization of ranges case law In re Aller does not pertain to golf or sporting equipment, the holdings and obviousness rationales are applicable to the present subject matter. Applicant continues to argue that the distance between the external ribs is not a result effective variable. Examiner, again, respectfully traverses. One ordinary skill in the art would understand that the “spacing” of the ribs falls within the general teaching that the plurality of ribs can be “placed in ... locations of the club head 40 in order to influence the center of gravity, moment of inertia”.  In other words, since the location/positioning of the ribs is a result effective variable for club MOI and CG, the spacing therebetween is as well. Lastly, applicant appears to argue that the amended limitations to claim 11 consists of subject matter that is contrary to what is shown by primary reference Antonious. In response, examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711